Title: Thomas Jefferson to William Plumer, 31 January 1815
From: Jefferson, Thomas
To: Plumer, William


          Dear Sir  Monticello Jan. 31. 15.
          Your favor of Dec. 30. has been recieved. in answer to your question whether, in the course of my reading, I have ever found that any country, or even considerable island was without inhabitants when first discovered? I must answer, with mr Adams, in the negative. altho’ the fact is curious, it had never before struck my attention. some small islands have been found, and are at this day, without inhabitants. but this is easily accounted for. Man, being a gregarious animal, will not remain but where there can be a sufficient herd of his own kind to satisfy his social propensities. add to this, that insulated settlements, if small, would be liable to extirpations by occasional epidemics.
          I thank you for the pamphlet you have been so kind as to send me, and have read it with much satisfaction. but with those to whom it is addressed Moses and the prophets have no authority but when administering to their worldly gain. the paradox with me is how any friend to the union of our country can, in conscience, contribute a cent to the maintenance of any one who perverts the sanctity of his desk to the open inculcation of rebellion, civil war, dissolution of government, and the miseries of anarchy. when England took alarm lest France, become republican, should recover energies dangerous to her, she employed emissaries with means to engage incendiaries and anarchists in the disorganisation of all government there. these assuming exaggerated zeal for republican rights and government, and the rights of the people, crowded their inscriptions into the Jacobin societies, and, overwhelming by their majorities the honest & enlightened patriots of the original institution, distorted it’s objects, pursued it’s genuine founders, under the name of Brissotines & Girondists, unto death, intrigued themselves into the municipality of Paris, controuled by terrorism the proceedings of the legislature, in which they were faithfully aided by their co-stipendiaries there, the Dantons and Marats of the Mountain, murdered their king Septembrized the nation, and thus accomplished their stipulated task of demolishing liberty, and government with it.England now fears the rising force of this republican nation, and, by the same means, is endeavoring to effect the same course of miseries and destruction here. it is impossible, where one sees like courses of events commence, not to ascribe them to like causes. we know that England the government of England, maintaining itself by corruption at home, uses the same means in other countries of which she has any jealousy, by subsidizing agitators and traitors among themselves, to distract and parylize them. she sufficiently manifests that she has no disposition to spare ours. we see, in the proceedings of Massachusets, symptoms which plainly indicate such a cause; and we know, as far as such practices can ever be dragged into light, that she has practised, and with success, on leading individuals of that state. nay further, we see those individuals acting on the very plan which our information had warned us was settled between the parties. these elements of explanation history cannot fail of putting together in recording the crime of combining with the oppressors of the earth to extinguish the last spark of human hope, that here, at length, will be preserved a model of government, securing to man his rights and the fruits of his labor, by an organization constantly subject to his own will. the crime indeed, if accomplished, would immortalize it’s perpetrators, and their names would descend in history, with those of Robespierre & his associates, as the guardian genii of despotism, and daemons of human liberty.—I do not mean to say that all who are acting with these men are under the same motives. I know some of them personally to be incapable of it. nor was that the case with the disorganizers and assassins of Paris. delusions there, and party perversions here furnish unconscious assistants to the hired actors in these atrocious scenes.but I have never entertained one moment’s fear on this subject. the people of this country enjoy too much happiness to risk it for nothing; and I have never doubted that whenever the incendiaries of Massachusets should venture openly to raise the standard of Separation, it’s citizens would rise in mass, and do justice themselves on their own parricides.
          I am glad to learn that you persevere in your historical work. I am sure it will be executed in sound A principles of Americanism: and I hope your opportunities will enable you to make the abortive crimes of the present, useful as a lesson for future times.
          In aid of your general work I possess no materials whatever, or they should be entirely at your service: and I am sorry that I have not a single copy of the pamphlet you ask, entitled ‘a Summary view of the rights of British America.’ it was the draught of an Instruction which I had meant to propose for our Delegates to the first Congress. being prevented by sickness from attending our Convention, I sent it to them, and they printed without adopting it, in the hope that conciliation was not yet desperate. it’s only merit was in being the first publication which carried the claim of our rights their whole length, and asserted that there was no rightful link of connection between us and England but that of being under the same king.—Hening’s collection of our statutes is published, I know, as far as to the 3d volume, bringing them down to 1710. and I rather believe a 4th has appeared. one more will probably compleat the work to the revolution, and will be to us an inestimable treasure as being the only collection of all the acts of our legislatures now extant in print or Manuscript.
          Accept the assurance of my great esteem and respect.Th: Jefferson
        